Title: To John Adams from George Taylor, Jr., 31 December 1795
From: Taylor, George, Jr.
To: Adams, John



31. December. 1795.

Geo. Taylor Jr. presents his respectful compliments to the Vice President of the United States.—In perusing some late London papers which were received at the Department of State this morning, G .T. Jr. found a paragraph relative to Dr. Kippis’s having “said that the American Congress issued orders to their cruisers to seize Capt. Cook, if they had an opportunity of doing so.” He read it with great pleasure; and as the Vice President took much pains in order to remove the odium which Dr. Kippis’s assertion naturally threw on Congress under the Confederation, and may not have seen the Courier of October 26th: G. T. Jr. takes the liberty of inclosing a copy of the paragraph.
